Motion by the respondent for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 10, 1986. By decision and order on motion of this Court dated April 23, 2002, the respondent’s application for voluntary resignation was accepted and his name was removed from the roll of attorneys and counselors-at-law.
Upon the papers submitted in support of the motion and the papers submitted in relation thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, the respondent, Arthur E. Jackman, Jr., is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name *689of Arthur E. Jackman, Jr., to the roll of attorneys and counselors-at-law. Prudenti, EJ., Mastro, Rivera, Spolzino and Dickerson, JJ., concur.